DETAILED ACTION
Claims 1, 2, 4, 7, 9, 11-14, 17, 20-22, 24, 25, 27 and 30 are under current consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
A. The use of the term TWEEN, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
 See at least para. 95 and 99 of the instant specification.
Note that TWEEN is merely an example and all improper uses of trademarks in the instant specification should be properly addressed.
B. See attached PTO-2301. Both the specification and the figures comprise amino acid sequences (>4 amino acids) without any sequence identifiers. 
Claim Rejections - 35 USC § 112, 2nd para.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 14 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
See claim 13, lines 4-5 which recites the following: the SpyTag is provided intermediate to the N and C-terminus. It is not clear how to interpret “provided intermediate”.
See claims 14 and 27 directed to (in part): E550Q. See at least para. 20 of the instant specification and the Brown reference (cited by the IDS) which teaches a E50Q mutation. Thus, the claims appear to read on a typographical error.
Appropriate correction or further elucidation is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 20, 24 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pedersen (WO 2016/112921-cited by the IDS).
The claims are directed to (in part): a macromolecular complex comprising a first and second complex wherein the first complex comprises a virus derived self-assembled micron scale structure which surface displays a motif for one of a peptide tag and binding protein pair that can spontaneously form covalent linkages with the second complex, and the second complex comprises a particle which surface displays a motif interacting partner encoding one of the corresponding peptide tag and binding protein pair; see claim 1.
	Pedersen describes a VLP with an epitope display; see whole document, including abstract and p. 1, lines 5+. See p. 5 for teaching that an AP205 capsid protein or a phage fr capsid protein may comprise either the SpyCatcher or SpyTag polypeptide insertion and the antigen may be fused to either the SpyTag or SpyCatcher; see instant claims 1, 2, 4, 20, 24 and 25. 
	The claims are not free of the prior art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 9, 11-14, 17, 21, 22, 27 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen (WO 2016/112921-cited by the IDS). as applied to claims 1, 2, 4, 20, 24 and 25 above, and further in view of Smith et al. (Virology, 2006-see attached form 892).
As discussed above, Pedersen teaches a macromolecular complex comprising a first and second complex wherein the first complex comprises a virus derived self-assembled micron scale structure which surface displays a motif for one of a peptide tag and binding protein pair that can spontaneously form covalent linkages with the 
Pedersen does not explicitly express that the second complex comprises GFP (claims 7, 9 and 11-13) and a TMV VLP (claims 14, 27 and 30).
It is noted here, however, that Pedersen teaches that the peptide tag may be fused to the N- and/or C-terminus of the AP205 capsid protein and/or fr protein capsid; see p. 18, lines 32+.
	Smith is cited for teaching a modified TMV virus particles as scaffolds for display of proteins; see whole document. See abstract describing the conjugation of GFP to TMV particles.
	It would have been obvious for one of ordinary skill in the art at the time of the invention to substitute the AP205 or fr phage with the TMV virus particles described by Smith in the method taught by Pedersen. One would have been motivated to do so for the gain of using TMV as a vaccine scaffold. 
 	It would have been obvious for one of ordinary skill in the art at the time of the invention to attach different proteins, including a GFP, to the TMV virus particles using the method described by Pedersen. One would have been motivated to do so for the advantage of detecting such GFP-TMV particles in a solution.
	There would have been a reasonable expectation of success given the underlying materials and methods are widely known, successfully demonstrated and commonly used as evidenced by the prior art; for example, the use of the SpyTag and etc.
	The invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time of the invention.
Conclusion
	No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036.  The examiner can normally be reached on M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MICHELLE S HORNING/Primary Examiner, Art Unit 1648